Cobb, J.
1. It is not erroneous to refuse to sanction a petition for certiorari, alleging that a conviction of violating a city ordinance prohibiting the keeping open of a barroom on the Sabbath day was contrary to law and the evidence, when it appears on the face of the petition that there was at the trial sufficient evidence to show that the barroom was kept open on the Sabbath and to warrant the judgment against the accused.
2. The testimony of a witness for the accused in such atrial, it not appearing that such witness had any connection with the keeping of the barroom, that, “ if the barroom . . was open on Sunday, it was without ” the consent or authority of the proprietor, is no more than an expression of opinion by the witness that the proprietor would not be guilty of violating the ordinance in question, and consequently is insufficient to free such proprietor from his responsibility to the law.

Judgment affirmed.


All the Justices concurring.